Citation Nr: 1226791	
Decision Date: 08/02/12    Archive Date: 08/10/12

DOCKET NO.  08-22 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for bronchial asthma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel

INTRODUCTION

The Veteran served on active duty from December 1954 to December 1956.

This appeal to the Board of Veterans' Appeals (Board) arose from an October 2007 rating decision in which the RO denied service connection for bronchial asthma.  In October 2007, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in June 2008, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in July 2008.

In October 2009, the Vice Chairman of the Board, on his own motion, advanced this appeal on the Board's docket, pursuant to the provisions of 38 U.S.C.A. § 7107 (a)(2)(C) (West 2002) and 38 C.F.R. § 20.900(c) (2009).

In November 2009, the Board remanded the claim on appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC, for additional development.  After accomplishing the requested action, the RO continued to deny the claim for service connection for bronchial asthma (as reflected in an April 2010 supplemental SOC (SSOC)), and returned the matter to the Board for further appellate consideration.

In August 2010, the Board again remanded the Veteran's claim for scheduling of a Board hearing, as requested. 

In January 2011, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of the hearing is of record.  During the hearing, the Veteran requested, and the Veterans Law Judge granted, a 60-day abeyance to submit additional evidence.  The record was held open, but no additional evidence was received.

In September 2011, the Board again remanded the claim on appeal for further development, to include obtaining an additional medical opinion from the VA physician who conducted the March 2010 VA respiratory examination . After accomplishing further action, the AMC continued to deny the claim for service connection for bronchial asthma (as reflected in a June 2012 SSOC), and returned the matter to the Board for further appellate consideration.

In July 2012, the Veteran submitted additional medical opinion evidence in support of his claim on appeal, accompanied by a signed waiver of initial RO review of the evidence.  See 38 C.F.R. § 20.1304 (2011). 

For the reasons expressed below, the matter on appeal is, again, being remanded to the RO, via the AMC.  VA will notify the Veteran when further action, on his part, is required.


REMAND

Unfortunately, the Board finds that further RO action on the claim on appeal is warranted, even though it will, regrettably, further delay an appellate decision on this matter.

A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In the September 2011 remand, the Board explained that the medical opinion evidence was inadequate and corrective action to obtain the required medical opinion was necessary.  At that time the Board noted that the March 2010 VA examiner indicated that he had reviewed the entire claims file and after examining the Veteran, diagnosed bronchial asthma.  The examiner opined in March 2010 that as there was no evidence of bronchial asthma during service, the Veteran's bronchial asthma was not caused by or a result of service.  The Board observed that in arriving at this conclusion, the examiner did not discuss the pertinent finding of acute pharyngitis during service.  In the medical history portion, the examiner did not list this finding, nor did he reference the Veteran's in-service pharyngitis in rendering his opinion.  It was unclear to the Board as to whether the examiner fully reviewed the Veteran's service treatment records or considered this relevant in-service finding in rendering the opinion.

Accordingly, the Board requested that the entire claims file be forwarded to the physician who examined the Veteran in March 2010 for an addendum opinion.  The instructions asked the physician to consider the service treatment records, VA treatment records, and all other post-service treatment records, as well as the Veteran's contentions.  The remand instructions asked the physician to specifically consider and discuss the diagnosis of acute pharyngitis during service in rendering the requested medical opinion.

In October 2011, the same VA internal medicine physician who rendered the March 2010 opinion opined that there was no evidence of bronchial asthma while on military service, only pneumonia as per the Veteran's history.  He noted a gap of over 30 years after the episode of pneumonia while in service and the diagnosis of bronchial asthma, as well as no further respiratory treatment evidence after service until 1997.  He opined that the Veteran's pneumonia in service was not the cause of his bronchial asthma many years later.  Approximately two weeks later in an October 2011 addendum, the physician indicated that he reviewed the claims file.

Unfortunately, the VA physician did not appear to consider the Veteran's contentions, and the medical opinion did not discuss, or even mention, the diagnosis of acute pharyngitis during service as requested by the Board in September 2011.

Thereafter, in November 2011, the Veteran's representative submitted to the AMC, in support of the Veteran's claim, a December 2010 medical opinion by Dr. H.P., a private pulmonologist.  Dr. H. P. indicated that he had diagnosed and treated the Veteran for bronchial asthma since his first visit in June 1992.  He indicated that the Veteran provided a medical history of being hospitalized in the Army in 1954 for one week for pneumonia, that he suffered from recurrent colds after his hospitalization, that he was exposed to fumes while extinguishing forest fires during his military service, and that he underwent a bronchoscopy at a VA hospital in the 1980s for reasons that were not clear.  The Veteran stated that the results of the bronchoscopy were negative.  Dr. H. P. stated that it was difficult for him or anyone to determine whether the exposure to fumes, or the cold weather during training, and/or the pneumonia episode during service were the reason for the current obstructive lung disease and bronchial asthma, but because these events occurred prior to the Veteran suffering from the current conditions, they could be related.

While the December 2010 medical opinion reflects greater consideration of the Veteran's contentions than the March 2010 and October 2011 VA opinions, the speculative terminology used by Dr. H. P. provides an insufficient basis for an award of service connection for bronchial asthma.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993) (a medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish a causal relationship). See also Warren v. Brown, 6 Vet. App. 4, 6 (1993) (a doctor's statement framed in terms such as "could have been" is not probative); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) ("may or may not" language by a physician is too speculative). 

The Veteran submitted an additional private medical opinion in July 2012.  In her report, N. O., M.D., described the Veteran's episodes of intermittent dyspnea, cough, and wheezing associated with his bronchial asthma and noted that he had been treated by a pulmonologist, Dr. [H.] P. since 1992.  Dr. N. O. explained that asthma may develop at any age and that characteristic respiratory symptoms triggered by exercise, cold air, and exposure to allergens are suggestive of asthma.  She noted that the Veteran was exposed to extremely cold temperature during military training in Missouri and developed pneumonia.  She added that it is known that irritant-type exposures (such as cigarette smoke, strong fumes, changes in weather, airborne chemicals or dusts) can favor a diagnosis of asthma after proper evaluation has been done.  Dr. N. O. opined that it is at least as likely as not that the Veteran's bronchial asthma is service connected secondary to cold weather exposure while in service.

Unfortunately, the opinion did not address other irritant-type exposures during and after service.  For example, a report of a February 2006 VA pulmonary function test documents the Veteran's statement that he had smoked 0.8 packs of cigarettes per day for 33 years and quit 20 years ago.  In other words, according to the information he provided the Veteran began smoking in 1953 and quit in 1986.  In rendering the opinion provided, Dr. N. O. did not substantively consider the treatment for pneumonia, pharyngitis, or tonsillitis during service.

Therefore, as the October 2011 addendum VA medical opinion did not address the diagnosis of acute pharyngitis during military service, the December 2010 private medical opinion (received in November 2011) was speculative, and the July 2012 medical opinion did not address the Veteran's 33-year smoking history or treatment for pneumonia, pharyngitis, or tonsillitis during service; the Board finds that the medical opinion evidence remains inadequate for deciding the claim.  

Hence, further medical examination and opinion-based on full consideration of the Veteran's documented and assertions, and supported by full, clearly-stated rationale-is needed.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the RO should arrange for the Veteran to undergo VA pulmonary/respiratory examination, by an appropriate physician, at a VA medical facility.  The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, may well result in denial of the claim for service connection for bronchial asthma (as the original claim will be considered on the basis of the noted evidence of record).  See 38 C.F.R. § 3.655 (2011).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to the scheduled examination, the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

Prior to arranging for further examination of the Veteran, to ensure that all due process requirements are met, and that the record before the examiner is complete, the RO undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.

The record reflects that there may be pertinent VA records outstanding.  During his two hearings, the Veteran testified that he was hospitalized or treated for bronchial pneumonia or asthma and underwent a bronchoscopy at a VA clinic in San Juan sometime between 1978 and 1981.  Similarly, in September, November, and December 1997, he reported to medical personnel at Bronx-Lebanon Hospital Center a history of bronchial asthma since 1984 or for ten years [since 1987].  It does not appear that these VA treatment records have been requested, but they appear to be pertinent to the claim on appeal.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO should obtain from the San Juan VAMC all outstanding, pertinent records of evaluation and/or treatment of the Veteran, dated from 1978 through 1987, following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

The RO should also give the Veteran another opportunity to present information and/or evidence pertinent to the claim on appeal.  The RO's letter to the Veteran and his representative should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2011) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  The RO should specifically request that the Veteran furnish, or furnish appropriate authorization for it to obtain, outstanding treatment records from the Veteran's pulmonologist, Dr. H. P., dated from June 1992 to the present.  

Thereafter, the RO should obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization following the procedures prescribed in 38 C.F.R. § 3.159 (2011).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.  The RO's adjudication of the claim must include consideration of all pertinent evidence added to the claims file since the RO's last adjudication of the claim-to include for the sake of efficiency, evidence submitted directly to the Board (notwithstanding the waiver of initial RO consideration of the evidence).

Accordingly, this matter is hereby REMANDED to the RO, via the AMC, for the following action:

1.  The RO should obtain from the San Juan VA Medical Center all outstanding, pertinent records of evaluation and/or treatment of the Veteran, dated from 1978 to 1987, including the report(s) of any bronchoscopy(ies) performed.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  The RO should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  The RO should specifically request that the Veteran furnish, or furnish appropriate authorization for it to obtain, all outstanding treatment records from the Veteran's private pulmonologist, Dr. H. P., dated from June 1992 to the present. 

The RO's letter should clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, the RO should arrange for the Veteran to undergo VA pulmonary/respiratory examination, by an appropriate physician, at a VA medical facility.  

The entire claims file, to include complete copy of the REMAND, must be made available to the pulmonologist designated to examine the Veteran, and the report of examination should include discussion of the Veteran's documented medical history and assertions. 

With respect to diagnosed bronchial asthma, the physician should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability had its onset in or is otherwise medically related to service, to include treatment for pneumonia, acute pharyngitis, and/or tonsillitis and/or to include exposure to any irritants that are known to cause bronchial asthma. 

In rendering the requested opinion, the physician should specifically consider and discuss all pertinent service treatment records, VA treatment records, and all other post-service treatment records, as well as the Veteran's contentions.  In relation to the current bronchial asthma, the physician should comment on the significance, if any of  (a) the alleged treatment for pneumonia during service, (b) the diagnosis of acute pharyngitis during service, (c) the diagnosis of tonsillitis during service, (d) and any other factors related to the current bronchial asthma disability, such as exposure to irritants during and after service.  The physician is advised that he or she should accept as credible the Veteran's assertions as to being treated for pneumonia during service.

The physician should set forth all current examination findings, along with the complete rationale for the conclusions reached, in a printed (typewritten) report. 

5.  If the Veteran fails to report to the scheduled examination, the RO must obtain and associate with the claims file a copy of any notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

6.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claim on appeal in light of pertinent evidence (to particularly include all that added to the record since the RO's last adjudication of the claim) and legal authority. 

8.  If the benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369   (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  The RO is reminded that this appeal has been advanced on the Board's docket.



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2011).


